Case 2:18-cv-00094-JPB-JPM Document 56 Filed 04/09/19 Page 1 of 2 PageID #: 437



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.F.,

         Plaintiff,
 v.                                                          Civil Action No. 2:18-cv-94
                                                             Honorable John Preston Bailey
 NEWTON E. HIGGINBOTHAM III,
 Individually and as an agent for The State
 of West Virginia, Department of Military
 Affairs, and the West Virginia State Police,

         Defendant.

             NOTICE OF VIDEOGRAPHIC DEPOSITION OF PLAINTIFF S.F.

                PLEASE TAKE NOTICE that Defendant Newton E. Higginbotham, by the
 undersigned counsel, will take the deposition of Plaintiff S.F., on Friday, May 17, 2019,
 beginning at 11:00 a.m., at the law offices of Steptoe & Johnson PLLC, 707 Virginia Street,
 East, Chase Tower, 17th Floor, Charleston, WV 25301.
                This deposition will be administered upon oral examination before a qualified
 officer authorized to administer oaths, and will be recorded and transcribed by stenographic and
 videographic means. The deposition shall continue during usual business hours until completed.
 This deposition will be used for any purpose allowed under the Federal Rules of Civil Procedure
 in the trial of the above-captioned matter.
                You may attend to protect your interests as they appear herein.
                                                     NEWTON E. HIGGINBOTHAM III,
                                                     By counsel:

                                                     /s/ Michael D. Mullins
                                                     Michael D. Mullins (WVSB No. 7754)
                                                     Shawn A. Morgan (WVSB No. 6640)
      STEPTOE & JOHNSON PLLC                         Chase Tower, 17th Floor
            Of Counsel                               707 Virginia Street East
                                                     Post Office Box 1588
                                                     Charleston, WV 25326-1588
                                                     Telephone: (304) 353-8000
                                                     Facsimile: (304) 353-8180
Case 2:18-cv-00094-JPB-JPM Document 56 Filed 04/09/19 Page 2 of 2 PageID #: 438



                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.F.,

          Plaintiff,
 v.                                                           Civil Action No. 2:18-cv-94
                                                              Honorable John Preston Bailey
 NEWTON E. HIGGINBOTHAM III,
 Individually and as an agent for The State
 of West Virginia, Department of Military
 Affairs, and the West Virginia State Police,

          Defendant.


                                  CERTIFICATE OF SERVICE

          I hereby certify that on the   9th   day of April, 2019, I filed the foregoing “Notice of

 Videographic Deposition of Plaintiff S.F.,” by utilizing the CM/ECF system which will send

 electronic notification of said filing to the CM/ECF participants below:


 Christopher J. Heavens, Esq. (WVSB # 5776)         Harris Reporting, LLC
 Aaron M. Kidd (WVSB # 13213)                       24054 Kanawha Avenue, SE
 Heavens Law Firm, PLLC                             Charleston, WV 25304
 2438 Kanawha Boulevard, East                       barbaraharrisccr@suddenlink.net
 Charleston, WV 25311                               304-345-4742
 Counsel for Plaintiff                              Court Reporting Agency

                                                       /s/ Michael D. Mullins
                                                       Michael D. Mullins (WVSB No. 7754)
      STEPTOE & JOHNSON PLLC                           Chase Tower, 17th Floor
            Of Counsel                                 707 Virginia Street East
                                                       Post Office Box 1588
                                                       Charleston, WV 25326-1588
                                                       Telephone: (304) 353-8000
                                                       Facsimile: (304) 353-8180
                                                       michael.mullins@steptoe-johnson.com

 004600/01932
